Citation Nr: 1235288	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-16 867	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested by nightmares, to include an acquired psychiatric disability.

2.  Entitlement to service connection for a disability manifested by dizziness, to include vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The appellant was a member of an Army National Guard unit, with a period of active duty for training (ACDUTRA) from April 8, 1957, to October 16, 1957.  The appellant likely had reserve component service until November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).)

By way of history, in May 2007, the appellant filed a claim for VA disability compensation, seeking service connection for nightmares and dizziness, which he indicated had begun in October 1957.  He stated that he had served from April 1957 to October 1957.  In support of his claim, the appellant reported that he had entered service at Fort Buchanan, Puerto Rico, and from there, was transferred to Fort Knox, Kentucky.  He stated that while at Fort Knox, he had firearms training and participated in simulated fight missions.  The appellant indicated that since that time he has experienced nightmares and trouble sleeping.  The appellant also submitted a certificate of discharge, showing that he was honorably discharged from the United States Army on November 30, 1962, as well as a certificate of military service showing that he was a member of the United States Army Reserve from April 8, 1957, to October 16, 1957, upon which date he was honorably released.  However, the appellant's DD Form 214 shows that he was a member of the Army National Guard during his period of ACDUTRA.  It also notes that the appellant had a remaining service obligation of seven years and one month.  The claims folder also contains a November 1956 enlistment examination, an April 1957 examination report, and an October 1957 report of medical history, apparently provided by the appellant.

In September 2011, the Board remanded the matters for further development.  Specifically, the Board directed the agency of original jurisdiction (AOJ) to, among other things, make another attempt to obtain any treatment records prepared by or maintained by any reserve unit or the National Personnel Records Center (NPRC).  In its action paragraph, the Board referenced the discussion contained within the body of its remand pertaining to the action necessary to follow-up on an earlier request to NPRC.  In that regard, the Board noted that the appellant had completed an NA Form 13055, wherein he stated that he had been treated for depression, nightmares, dizziness, and heart palpitations from October 17, 1957, to June 15, 1958, at Vega Baja, Puerto Rico, and Fort Buchanan, during which time he was assigned to a Tank Company, 295th Infantry.  The Board then considered the efforts previously undertaken to obtain the appellant's service treatment records (STRs) and Surgeon General Office (SGO) records, noting that the NPRC had responded to a request for sick and/or morning reports for Tank Company, 295th Infantry, by stating that morning reports contain status remarks on personnel assigned to a unit, and not unit activities and history, and directing the RO to submit its request for historical data pertaining to the activities of a unit using request code 55 USIN.  

The Board went on to state that, notwithstanding the AOJ's formal finding regarding the unavailability of the appellant's STRs, it was unclear from the record before the Board whether the appellant's STRs were indeed unavailable, whether further information was necessary in order to conduct a thorough search for such records, or whether the AOJ made the proper request to the NPRC to permit a search for the appellant's STRs or alternative supporting records.  The Board noted that NPRC's response seemed to indicate that the request for morning and/or sick reports was made to an improper address code.  It was further pointed out that the RO appeared to have misidentified the subject of its request as being unit activity rather than information specific to the appellant and that the dates provided with the information request did not correspond with the dates of reported treatment, as proffered by the appellant on his NA Form 13055.  

On remand from the Board, the Appeals Management Center (AMC) requested from the Puerto Rico National Guard any service treatment or personnel records pertaining to the appellant.  In February 2012, the Puerto Rico National Guard responded, stating that the appellant's health record was not found in their archives.  The AMC also requested verification of the appellant's service from the NPRC.  In response, the NPRC verified that the appellant was ordered to active duty for training (ACDUTRA) with the National Guard for the period from April 8, 1957, to October 16, 1957.  The NPRC further indicated that the appellant's records were likely destroyed in a fire and that it was mailing all available documents pertaining to the appellant.  The records received contained no treatment records.  Notably, it does not appear as though the AOJ made any additional attempts to obtain the appellant's treatment records as directed to do so by the Board's September 2011 remand.  Accordingly, the matter must again be remanded to ensure compliance with the terms of the Board's earlier remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Also as directed by the Board, on remand, the appellant was provided with VA examinations in connection with his service connection claims.  Specifically, with regard to the appellant's claim of service connection for a disability manifested by nightmares, the Board indicated that the examiner was to determine whether the appellant has a currently diagnosed disability manifested by nightmares and, if so, to opine as to the likelihood that such disability is attributable to any period of active duty, ACDUTRA, or inactive duty training.  The appellant underwent a VA psychiatric examination in November 2011, at which time he was diagnosed as having depression, not otherwise specified.  Despite providing this diagnosis, the VA examiner did not expressly opine as to the likelihood that the appellant's depression was related to military service, to specifically include his verified period of ACDUTRA.  Rather, the VA examiner stated that she "could not get an impression that the severity of said complaints [wa]s deterring his functionality."  Further, the examiner did not set forth the medical reasons for accepting or rejecting the appellant's statements regarding continuity of symptoms since service, as specifically requested to do so by the Board in its September 2011 remand.  Accordingly, the matter must also be remanded for the AOJ to request that the examiner who performed the November 2011 examination provide an addendum to that examination report, wherein the examiner should express opinions as to all questions posed by the Board in its September 2011 remand.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c)(4) (2011). 

As to the appellant's claim of service connection for a disability manifested by dizziness, to include vertigo, in its September 2011 remand, the Board requested that the examiner who conducted a November 2010 neurological examination provide an addendum that took into account the appellant's assertion that he had had dizziness since service.  The examiner was also asked to opine on the likely etiology of the appellant's vertigo, based on the evidence of record, to include consideration of whether the appellant's vertigo was attributable to any period of active duty, ACDUTRA, or inactive duty training, to include any psychiatric symptoms experienced therein.  Lastly, the Board indicated that the examiner should set forth the medical reasons for accepting or rejecting the appellant's statements regarding continuity of symptoms since service.

An addendum opinion was obtained in October 2011.  The examiner indicated that she had reviewed the claims folder and considered the appellant's lay statements, noting that the only STRs of record were the appellant's enlistment and separation examination reports.  The examiner then stated that she could find no reason to reverse her prior opinion that the appellant's dizziness/vertigo was not caused by or a result of service.  Notably, the examiner stated that "[o]ther than his lay statement, there is no evidence that [the appellant] had vertigo while in the service or during the 40 years post separation from the military."  However, the examiner did not indicate any medical reasons for accepting or rejecting the appellant's statements regarding the onset of vertigo and continuity of symptoms since service.  Further, the examiner stated that she was unable to provide an opinion regarding a nexus between the appellant's mental health condition and his vertigo.  The examiner did not, however, set forth any reasons for her inability to opine as to the specific question posed, despite the fact that the Board specifically directed that the examiner should explain the inability to provide any requested opinion, identifying precisely what facts could not be determined, and comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Accordingly, the October 2011 addendum opinion is inadequate for evaluation purposes and not compliant with the terms of the Board's September 2011 remand.  See Jones, Barr, and Stegall, all supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must attempt to obtain any treatment records prepared by or maintained by any reserve unit or the NPRC.  Specifically, a search should be conducted for sick and/or morning reports for Tank Company, 295th Infantry.  The AOJ must identify the subject of its request as being information specific to the appellant, and not unit activity.  Further, the AOJ should specify that it is searching for records dated from October 17, 1957, to June 15, 1958.  The AOJ must identify the correct address code to which to send this request for information.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

If the AOJ receives a negative response to its request for records from any agency, the appellant must be notified of that determination in compliance with 38 C.F.R. § 3.159(e) (2011).  The appellant should also be informed of the negative response for records from the Puerto Rico National Guard.

2.  After the development in paragraph 1 above has been completed, the AOJ should request that the examiner who conducted the November 2011 psychiatric examination, if still available, provide an addendum that contains an opinion as to whether it is at least as likely as not that the appellant's diagnosed depression is related to his verified period of ACDUTRA from April 8, 1957, to October 16, 1957.  The examiner must review the lay testimony of record, to include the Veteran's assertion that he first began experiencing nightmares and nervousness in service and has had such symptoms since that time.  The examiner should indicate whether there are medical reasons for accepting or rejecting the appellant's lay statements.  If the examiner finds that the appellant's lay statements do not support a finding of service connection, the examiner must provide specific reasons for why not.  All opinions should be set forth in detail and explained in the context of the record.  

(If the VA examiner determines that the requested addendum cannot be provided without re-examining the appellant, or if the November 2011 examiner is no longer available, the AOJ should schedule the appellant for a VA examination in connection with the claim.  The examiner should be asked to answer the questions posed in the preceding paragraphs.)

3.  After the development in paragraph 1 above has been completed, the AOJ should request that the examiner who conducted the November 2010 neurological examination and provided the October 2011 addendum opinion, if still available, provide an addendum that again considers whether it is at least as likely as not that the Veteran's vertigo is related to related to his verified period of ACDUTRA from April 8, 1957, to October 16, 1957.  As part of that opinion, the examiner must specifically discuss whether there are any medical reasons for accepting or rejecting the appellant's statements regarding the onset of vertigo and continuity of symptoms since service.  If the examiner finds that the appellant's lay statements do not support a finding of service connection, the examiner must provide specific reasons for why not.  

The examiner should also express an opinion as to the likelihood the appellant's vertigo is related to his reported in-service psychiatric symptoms.  If the examiner is unable to provide the requested opinion, the examiner must identifying precisely what facts could not be determined and comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

(If the VA examiner determines that the requested addendum cannot be provided without re-examining the appellant, or if the examiner is no longer available, the AOJ should schedule the appellant for a VA examination in connection with the claim.  The examiner should be asked to answer the questions posed in the preceding paragraphs.)

4.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

